DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-12 are objected to because of the following informalities: A comma should be inserted after "insulating layer" (claim 7, line 11).  Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7 and 9-12 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtani et al. (6,091,115).

an active layer 105 on a surface of a substrate 101 to be located in a predetermined region of the surface of the substrate, the surface of the substrate having a remaining region that surrounds the predetermined region and the active layer; 
a source electrode 103 and a drain electrode 104 on the substrate and in contact with both ends of the active layer; 
an insulating layer 106 on the substrate and covering the active layer, the source electrode and the drain electrode; 
a gate electrode 107 (or 108) on the insulating layer; and 
a passivation layer 111 on the insulating layer and covering the gate electrode; 
wherein the active layer is located under the insulating layer and the gate electrode is located above the insulating layer and is opposite to the active layer and the substrate and is separated from the active layer and the substrate by the insulating layer, 
wherein the insulating layer has a top surface that includes a first area that corresponds to the predetermined region of the surface of the substrate in which the active layer is located and a second area that is outboard the first area and corresponding to the remaining region of the surface of the substrate, and wherein the gate electrode and the passivation layer are both arranged in the first area and located outside the second area, the passivation layer extending along a surface of the gate electrode and completely located inside the first area, and 


As for claim 9, Ohtani et al. show the substrate is a flexible substrate or a rigid substrate (Col. 4, line 14; note: a glass substrate is a rigid substrate).

As for claim 10, Ohtani et al. show the active layer, the source electrode and the drain electrode are simultaneously formed by an anodic oxidation treatment (Fig. 1).
Regarding the process limitations ("simultaneously formed by an anodic oxidation treatment"), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 
	
As for claims 11 and 12, Ohtani et al. show the gate electrode and the passivation layer are simultaneously formed by an anodic oxidation treatment (Fig. 1).

	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al. (6,091,115) in view of Ono et al. (2013/0320338).
Ohtani et al. disclosed substantially the entire claimed invention, as applied to claim 7 above, except the active layer is made of a metal oxide semiconductor material.
Ono et al. teach in Figs. 1A, 2 and related text the active layer 14 is made of a metal oxide semiconductor material ([0051]).
Ohtani et al. and Ono et al. are analogous art because they are directed to a thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ohtani et al. with the specified feature(s) of Ono et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use a metal oxide semiconductor material, as the active layer, as taught by Ono et al., in Ohtani et al.'s device, in order to reduce parasitic capacitance formed in a cross region between a gate electrode and a sour/drain region, adjust the threshold voltage and improve characteristics of the device, and reduce the number of manufacturing steps and costs. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (2013/0320338) in view of Ohtani et al. (6,091,115).
As for claim 7, Ono et al. show in Figs. 1A, 2 and related text a thin film transistor 10, comprising: 
an active layer 14 on a surface of a substrate 12 to be located in a predetermined region (arbitrarily chosen) of the surface of the substrate, the surface of the substrate having a remaining region that surrounds the predetermined region and the active layer; 
a source electrode 16 and a drain electrode 18 on the substrate and in contact with both ends of the active layer; 
an insulating layer 20 on the substrate and covering the active layer, the source electrode and the drain electrode; 
a gate electrode 22 on the insulating layer; and 
a passivation layer 102 on the insulating layer and covering the gate electrode (Fig. 2); 
wherein the active layer is located under the insulating layer and the gate electrode is located above the insulating layer and is opposite to the active layer and the substrate and is separated from the active layer and the substrate by the insulating layer, 
wherein the insulating layer has a top surface that includes a first area (arbitrarily chosen) that corresponds to the predetermined region of the surface of the substrate in which the active layer is located and a second area (arbitrarily chosen) that is outboard the first area and corresponding to the remaining region of the surface of the substrate, and wherein the gate electrode and the passivation layer are both arranged in the first 
wherein the gate electrode comprises a metallic material ([0059]).
Ono et al. do not disclose the passivation layer comprises an oxide of the metallic material of the gate electrode.
Ohtani et al. teach in Fig. 1 and related text the passivation layer 111 comprises an oxide of the metallic material of the gate electrode 107 (or 108) (Col. 4, lines 31-34).
Ono et al. and Ohtani et al. are analogous art because they are directed to a thin film transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ono et al. with the specified feature(s) of Ohtani et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use an oxide of the metallic material of the gate electrode, as the passive layer, as taught by Ohtani et al., in Ono et al.'s device, in order to simplify the processing steps of making the device and reduce manufacturing costs. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claim 8, the combined device shows the active layer is made of a metal oxide semiconductor material (Ono: [0051]).

As for claim 9, the combined device shows the substrate is a flexible substrate or a rigid substrate (Oho: [0046]-[0049]; Ohtani: Col. 4, line 14).

As for claim 10, the combined device shows the active layer, the source electrode and the drain electrode are simultaneously formed by an anodic oxidation treatment (Ono: Figs. 1a and 2).
Regarding the process limitations ("simultaneously formed by an anodic oxidation treatment"), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 
	
As for claims 11 and 12, the combined device shows the gate electrode and the passivation layer are simultaneously formed by an anodic oxidation treatment (Figs. 1a and 2).
Regarding the process limitations ("simultaneously formed by an anodic oxidation treatment"), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MEIYA LI/Primary Examiner, Art Unit 2811